Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 11/26/2021. Claims 1-20 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 11/28/2021 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method and a system for authentication through verification of an evolving entity credential. The detailed implementation indicates: (1) An authentication method comprising: receiving an authentication request from a first device; (2) Receiving the identity claim from at least one of the first device and a second device associated with the first device, the identity claim comprising a device root hash computed by a hash function using inputs comprising a penultimate hash value of a hash history of a device that is at least one of the first device and the second device, the hash history of the device referred to as a device hastory; (3) Retrieving data of a user profile associated with at least one of the first device and a user of the first device, the user profile comprising a hash history of the user profile, referred to as a profile hastory, the profile hastory comprising a profile root hash computed by the hash function using inputs comprising a penultimate hash value of the profile hastory, (4) Extracting the profile root hash from the user profile associated with at least 

Pertinent Art
4.	Bauchot et al, US 20090282464, discloses authenticating end user, wherein the process comprises: (1) generating a first mask in response to an authentication request from an end user, the  first mask comprising a set of root nodes, a set of server nodes, and a set of  client nodes each being unique to the end user, a first subset of root nodes  being transparent and randomly selected from the set of root nodes, a second  subset of root nodes being opaque, a first subset of server nodes being  transparent and randomly selected from the set of server nodes, a second subset  of server nodes being opaque, the set of client nodes being opaque;  and (2) determining authenticity of the end user based on comparing data received from  the end user with the first subset of root nodes, the data comprising a set of  nodes selected by the end user, the end user having selected the data in response to the first mask .

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


~TBD~


Hung Le
01/11/2022

/HUNG D LE/Primary Examiner, Art Unit 2161